Citation Nr: 1048257	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-29 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than October 13, 2004 
for the award of a 100 percent rating for epilepsy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from January 1989 to October 
1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted an increased rating of 100 percent for the 
Veteran's service-connected epilepsy, effective October 13, 2004.  
The Veteran perfected an appeal with respect to the effective 
date of the award.

When the case was last before the Board in November 2009, it was 
remanded for additional development.

The Board notes that the Veteran filed a claim for entitlement to 
a total disability rating based upon individual unemployability 
(TDIU) due to service-connected disabilities.  The RO issued an 
April 2006 notice letter in this regard, but has otherwise failed 
to adjudicate the claim.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for his service-
connected epilepsy was dated on October 13, 2004 and received at 
the RO on October 13, 2004.

2.  In an August 2005 rating decision, the RO awarded a total 
schedular evaluation for the Veteran's epilepsy, effective from 
October 13, 2004.

3.  October 13, 2004 is the earliest date that it is factually 
ascertainable that the Veteran's epilepsy had increased in 
severity.





CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than 
October 13, 2004 for the award of a 100 percent disability rating 
for epilepsy have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 
3.102, 3.155, 3.158, 3.159, 3.400, 4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in February 2010 and May 
2010, the RO and the Appeals Management Center provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate his claim, as well as what information and evidence 
must be submitted by the Veteran and the types of evidence that 
will be obtained by VA.  Additionally, the February 2010 notice 
letter informed the Veteran as to disability ratings and 
effective dates.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, private medical evidence, and records associated with a 
Social Security Administration (SSA) disability determination.  
Also of record and considered in connection with the appeal are 
various written statements submitted by the Veteran, his wife, 
and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board notes that there is, by law, no additional relevant 
evidence to be obtained with a claim for an earlier effective 
date involving an increased rating as the effective date can be 
no earlier than the date it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2) (2009).  Otherwise the 
effective date of an award of increased compensation shall be the 
date of receipt of the claim or date entitlement arose, whichever 
is later. 38 C.F.R. § 3.400(o)(1).  Therefore, it is legally 
impossible to get an effective date any earlier than one year 
prior to the date of the claim.  Thus, the Board finds that VA 
has obtained, or made reasonable efforts to obtain, all evidence, 
which might be relevant to the appellant's claim.  Accordingly, 
the Board finds that no further assistance to the appellant in 
acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is 
satisfied as to compliance with the instructions from its 
November 2009 remand.  Specifically, the November 2009 Board 
remand instructed the RO to obtain any VA and private treatment 
records of the Veteran's treatment from S. Raju, St. Francis 
Hospital, and Dr. Pennel at Emory Health Care.  The RO was also 
requested to attempt to obtain the SSA disability decision and 
the medical records on which the decision was based from SSA.  
The Veteran indicated that S. Raju was no longer practicing 
medicine.  However, additional private records were obtained from 
St. Francis Hospital and Dr. Pennel at Emory Health Care.  
Moreover, the SSA award and medical records were obtained and 
associated with the claims folder.  The Board finds that the RO 
has complied with the Board's instructions set forth in its 
November 2009 remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

Governing Laws and Regulations for Earlier Effective Date Claims

Generally, the effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such date; 
otherwise, the effective date of the award is the later of the 
date of receipt of the claim or the date entitlement arose.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  If the ascertainable 
increase occurs more than one year prior to the receipt of the 
claim, the date of receipt of the claim is the effective date of 
the award.  38 C.F.R. § 3.400(o)(2).  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as best friend of a claimant who 
is not sui generis may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  38 C.F.R. 
§ 3.155(a).  

Once a formal claim for compensation has been allowed, a report 
of examination or hospitalization by VA will be accepted as an 
informal claim for increased benefits if the report relates to 
treatment or evaluation of a disability for which service 
connection has been previously established.  The date of 
outpatient or hospital examination or date of admission to a VA 
hospital will be accepted as the date of receipt of claim.  
38 C.F.R. § 3.157(b).

Analysis

The Veteran contends that he is entitled to an effective date in 
October 1999 for the 100 percent rating for his service-connected 
epilepsy because the disability was initially diagnosed in 
service, and because he was discharged on a medical basis due to 
the disability.

Historically, the Board notes that service connection for 
epilepsy was originally granted in a June 2000 rating decision.  
A 10 percent rating was assigned, effective October 10, 1999, the 
date following the Veteran's separation from service.  The 
Veteran filed a timely notice of disagreement in January 2001 
with respect to the 10 percent rating.  In July 2001 the RO 
issued a rating decision granting an increased rating of 20 
percent, effective October 10, 1999.  Also in July 2001, a 
statement of the case was issued, denying a rating in excess of 
20 percent.  However, the Veteran did not perfect an appeal with 
respect to the disability rating.  

Thereafter, on October 13, 2004, the Veteran filed the instant 
claim for an increased rating for his service-connected epilepsy.  
In the August 2005 rating decision on appeal, the RO granted an 
increased rating of 100 percent.  An effective date of October 
13, 2004 (the date the claim for increase was received by VA) was 
assigned.  The Veteran perfected an appeal with respect to the 
effective date of the award.

As such, the Board first finds that the date of claim for 
effective date purposes is October 13, 2004.  Importantly, the 
Board notes that the Veteran did not perfect an appeal of the 
June 2000 rating decision granting service connection for 
epilepsy and assigning an effective date of October 10, 1999; 
therefore, it became final.  38 C.F.R. § 20.1103.  Thereafter, 
the Veteran did not submit any claim, formal or informal, for an 
increased rating for epilepsy until October 13, 2004.  

The medical evidence of record indicates that a March 2001 VA 
examination report notes that the Veteran gets seizures mostly in 
his sleep.  He takes Dilantin for his seizures; it helps him by 
reducing the frequency of his seizures.  The Veteran could not 
tell the dates for his seizures, but he stated that he used to 
get seizures once every three days.  He has stopped swimming 
because of the seizures; otherwise, his daily activities are not 
affected.

A June 2002 private treatment record from J. L. Liss, M.D., 
indicates that the Veteran has not had any seizures, and he is 
feeling well on the Dilantin.  

A July 17, 2003 SSA questionnaire about seizures indicates that 
the Veteran reported that his most recent seizure was on July 12, 
2003.  He reported that he has seizures three to five times a 
week when he is on his medication.  He has a seizure each time he 
misses his medication.  The Veteran described sometimes having 
dizziness prior to a grand mal seizure.  During a grand mal 
seizure, he loses consciousness and his body shakes and goes in 
convulsions.  He bites his tongue and his eyes roll around.  It 
takes a long time to come out of them.  He goes to sleep after 
these seizures and then he wakes up very sore.  He stated that he 
has this type of seizure every three to six months.  The Veteran 
indicated that during a petit mal seizure, he blacks out, and 
cannot hear anyone talking to him.  He actually does not even 
know that people are trying to talk to him during such a seizure.  
This type of seizure happens every few days of the week.  

An August 2003 medical note from C. Bailey, M.D., indicates that 
the Veteran has a long history of a seizure disorder, which was 
felt to be temporal lobe seizures.  He was noted to be on 
Dilantin.  It was also noted that as of June 17, 2003, the 
Veteran had not had a seizure.  His last noted seizure was in May 
2002.  

A July 2004 private treatment record indicates that the Veteran 
is having seizures more frequently.

A May 2004 medical record from Dr. Liss indicates that the 
Veteran has been under neurologic care for refractory seizures.  
In August 2004, it was further indicated that he continues to 
have seizures but had not had any "major ones."  He was taking 
Trileptal and Lamictal.  

An August 2004 seizure questionnaire filled out by the Veteran's 
sister indicates that she has observed the Veteran having a 
seizure.  They usually last up to five or six minutes.  They 
occur despite medication and happen six to 10 times a week.  

A September 2004 private medical report indicates that the 
Veteran's treating neurologist indicated in May 2004 that the 
Veteran was having five minor seizures a week, and a couple of 
grand mal seizures.  In August 2004 the Veteran's major seizures 
were relatively controlled.  It was noted that the Veteran has 
more than one complex partial seizure a week.  This type of 
seizure consists of a change in facial expression, and a giggle 
or a stare.  Additionally, it consists of the Veteran being 
unresponsive for five or six minutes.  The Veteran reported that 
this type of seizure occurs several times a week.  

The record also reflects that in August 2003, the Veteran's 
private doctor, Dr. Bailey, indicated that the epilepsy has 
limited the Veteran's ability to work because of the resulting 
headaches and sudden loss of consciousness.  Moreover, in letters 
dated in May 2004 and March 2006, the Veteran's private 
physician, Dr. Liss, stated that the Veteran is permanently and 
totally disabled and unemployable due to his service-connected 
epilepsy.  In this regard, the Board notes that the RO began to 
develop the Veteran's claim for entitlement to a TDIU, but has 
not yet adjudicated it.  As previously indicated, this issue has 
been referred to the RO for appropriate action.  

From the above mentioned medical evidence, the Board finds that 
prior to June 17, 2003, the Veteran had not had a seizure since 
May 2002.  In July 2003, he indicated that he had grand mal 
seizures every three to six months.  In an August 2004 private 
treatment record, he was noted to be having seizures, but that he 
had not had any "major ones."  A September 2004 private 
treatment record indicates that by May 2004, the Veteran was 
having a couple of grand mal seizures a week.  Also in September 
2004, the Veteran was noted to be having more than one complex 
partial seizure a week, although he reported having several a 
week.  

Grand mal and petit mal epilepsy is rated under the general 
rating formula for major and minor seizures.  Under the general 
formula for rating a seizure disorder, 100 percent rating is 
warranted only for one major seizure per month over the last 
year.  A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure is 
characterized by a brief interruption in consciousness or 
conscious control associated with starting or rhythmic blinking 
of eyes or nodding of the head, or sudden jerking movements of 
the arms, trunk or hear, or sudden loss of postural control.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911.

The Board finds that the evidence of record reflects both that 
the Veteran had no seizures between May 2002 and July 12, 2003, 
and that as of July 2003, the Veteran was having grand mal 
seizures once every three to six months.  The evidence is 
confusing, at best, regarding when the grand mal seizures had 
occurred, if they occurred every three to six months as of July 
12, 2003, but when there had been no seizures from May 2002 to 
July 12, 2003.  Additionally, the evidence only reflects that 
between July 12, 2003 and May 2004, the Veteran had grand mal 
seizures every three to six months.  However, as of August 2004, 
the Veteran indicated that he had not had any "major" seizures.  
Moreover, at a September 2004 private medical appointment, he was 
having more than one complex partial seizure a week.  

In order for the Veteran to receive a 100 percent rating earlier 
in the one year period prior to October 13, 2004, it must be 
shown that the Veteran had major seizures once a month in the 
year prior to such earlier date.  However, the Board finds that 
the aforementioned medical records serve as an evidential basis 
for concluding that it was not factually ascertainable at an 
earlier time in the one-year period prior to the date of the 
receipt of the claim (October 13, 2004) that the increase in 
epilepsy had occurred.  Namely, the Veteran's epilepsy only 
became manifested by one grand mal seizure a month during the 
year period prior to October 13, 2004.  Importantly, during the 
first half of 2003, the Veteran had no seizures at all, and by 
July 2003, he was only having grand mal seizures once every three 
to six months.  As such, he did not average around one major 
seizure a month during the year prior to any date except October 
13, 2004.  Therefore, the currently assigned effective date of 
October 13, 2004, for the assignment of a 100 percent rating for 
epilepsy, is correct.  An earlier effective date is not warranted 
because the evidence does not show that the Veteran's grand mal 
seizures increased in number during the year period prior to any 
date earlier than October 13, 2004.

[With regard to the Veteran's contention that the effective date 
should go back to 1999, the Board notes that if the increase in 
disability warranting a higher rating occurred in 1999, or 
earlier, as alleged by the Veteran, the proper effective date of 
the award would be October 13, 2004, because the increase in 
disability occurred more than one year prior to the date of the 
receipt of the claim for increase.]

Therefore, the evidence is against an effective date earlier than 
October 13, 2004, for the award of a 100 percent rating for 
epilepsy.  38 U.S.C.A. § 5107(b).





ORDER

An effective date earlier than October 13, 2004, for the award of 
a 100 percent rating for epilepsy is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


